Dismiss Writ and Opinion Filed November 21, 2013




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01348-CV

   IN RE SOUTHERN FOODS GROUP, LLC AND DEAN TRANSPORTATION, INC.,
                               Relators

                 On Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07015-C

                               MEMORANDUM OPINION
                             Before Justices Bridges, Francis, and Lang
                                    Opinion by Justice Bridges
        On October 31, 2013, we issued an opinion conditionally granting a writ of mandamus in

this case. On October 3, 2013, we stayed the complained-of temporary restraining order before it

expired by its own terms. Thereafter, the trial court orally denied real party in interest’s request

for a temporary injunction. However, no written order was entered and neither party notified the

Court of the trial court’s ruling.

        A TRO's expiration usually renders its challenge moot. In re Cornyn, 27 S.W.3d 327,

331 n.11 (Tex. App.—Houston [1st Dist.] 2000, orig. proceeding).              However, we have

jurisdiction to review a challenged act that is of such short duration that review cannot be

obtained before the issue becomes moot. Id.        In such a case, there must be a reasonable

expectation that the same complaining party would be subjected to the same action again. Id.
       Here, the trial court, after issuing its first TRO, extended it by issuing a second TRO.

Thus, it appeared there was a reasonable expectation that the same complaining party would be

subjected to the same action again. However, because the trial court has orally denied the

request for a temporary injunction, and the second TRO has expired without further extension,

we conclude the issues relating to the TRO are moot. See Hermann Hosp. v. Tran, 730 S.W.2d
56, 57 (Tex. App.—Houston [14th Dist.] 1987, orig. proceeding). Therefore, on the Court’s own

motion, we withdraw our opinion and vacate our order of October 31, 2013. We deny real

party’s November 15, 2013 motion to reconsider and to vacate.

       We dismiss as moot relator’s petition for writ of mandamus.




131348F.P05



                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –2–